AO 450 (Rev. 11/11) Judgment in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                                                                      FILED IN THE
                                                                                                  U.S. DISTRICT COURT
                                                     Eastern    District of Washignton      EASTERN DISTRICT OF WASHINGTON



            DUANE WARD, an individual; and                                                      Mar 06, 2020
            RACHELLE WARD, an individual,                                                        SEAN F. MCAVOY, CLERK
                             Plaintiffs
                                v.                                           Civil Action No.    4:19-CV-05014-SMJ
          COUNTY OF BENTON, an entity;
       CHILD PROTECTION SERVICES, an
       entity; CHILD WELFARE SERVICES,
                an entity; CHILDREN’S
           ADMINISTRATION, an entity;
        SEATTLE CHILDREN’S HOSPITAL,
                an entity; CHILDREN’S
        PROTECTION PROGRAM, an entity;
          PROTECTION PROGRAM SCAN
        TEAM, an entity; DEPARTMENT OF
         CHILD, YOUTH, AND FAMILY, an
         entity; DEPARTMENT OF SOCIAL
        AND HEALTH SERVICES, an entity;
            CITY OF SEATTLE, an entity;
        SEATTLE POLICE DEPARTMENT,
         an entity; CITY OF RICHLAND, an
         entity; ANA BROWN, an individual;
        ERIC CHOW, an individual; MARCO
        DEOCHOA, an individual; JENNIFER
          GOURLEY, an individual; KEVIN
            SHARP-SMITH, an individual;
       SHANNON SULLIVAN, an individual;
         DAMON JANSEN, an individual and
       official capacity; HONORABLE JERRI
POTTS, individual and official capacity; KATHY LUND,
     an individual; LESLIE SMITH, individual
            and official capacity; LAUREN
          TRUSCOTT, individual and official
           capacity; REBECCA WIESTER,
        individual and official capacity; ROSS
          HUNTER, official capacity; JODY
            BECKER, individual capacity;
            JENNIFER STRUS, individual
      capacity; and DOES 1–100 INCLUSIVE;
                            Defendants

                                             JUDGMENT IN A CIVIL ACTION

The court has ordered that (check one):

   the plaintiff (name)                                                                                     recover from the
defendant (name)                                                                                               the amount of
                                                                            dollars ($            ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of          % per annum, along with costs.
    the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                   recover costs from the plaintiff (name)


    other:

The Hospital Defendants’ Joint Motion to Dismiss Plaintiffs’ Second Amended Complaint of Defendants Seattle Children’s
Hospital, Ana Brown, Eric Chow, M.D., Kelly Faucette, M.D., and Rebecca Weister, M.D., ECF No. 52, is GRANTED. Plaintiffs’
claims against Defendants Seattle Children’s Hospital, Ana Brown, Eric Chow, M.D., Kelly Faucette, M.D., Rebecca Weister,
M.D., the Seattle Police Department, and Leslie Smith are DISMISSED WITH PREJUDICE, with all parties to bear their own fees,
costs, and expenses.

Defendants’ City of Seattle, Seattle Police Department, Leslie Smith and Lauren Truscott’s 12(b)(6) Motion to Dismiss, ECF No.
73, is GRANTED IN PART. Plaintiffs’ claims against Lauren Truscott for conduct that occurred in 2014 are DISMISSED WITH
PREJUDICE. Plaintiffs’ claims against the City of Seattle, except for Plaintiffs’ Tenth Claim for failure to train in relation to Lauren
Truscott’s alleged 2016 conduct, are DISMISSED WITH PREJUDICE.

Judgment is entered in favor of Defendants Seattle Children’s Hospital, Ana Brown, Eric Chow, M.D., Kelly Faucette, M.D.,
Rebecca Weister, M.D., the City of Seattle, the Seattle Police Department, and Leslie Smith accordingly.


This action was (check one):

   tried by a jury with Judge                                                                        presiding, and the jury has
rendered a verdict.

   tried by Judge                                                                       without a jury and the above decision
was reached.

    decided by Judge         Salvador Mendoza, Jr.                                            on motions to      dismiss.




Date:           03/06/2020                                                     CLERK OF COURT
                                                                                SEAN F. McAVOY

                                                                                s/ Virginia Reisenauer, Deputy Clerk
                                                                                Virginia Reisenauer
